DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pre-appeal brief, filed 4/1/22, with respect to claims 1-20 have been fully considered and are persuasive.  The previous rejection of these claims has been withdrawn, in view of the amendments and arguments, and a notice of allowance has been issued below. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1-3, the prior art of record does not teach or suggest an electronic device comprising a first display panel comprising a substrate and a first transistor; and a second display panel comprising a flexible substrate and a second transistor, wherein an area of the second display panel and an area of the first display panel are different from each other, wherein, in an open state of the electronic device, the display surface of the second display panel comprises a first region overlapping with the first display panel and a second region not overlapping with the first display panel, wherein the second region overlaps with the first region when the display surface of the second display panel is folded, and wherein the electronic device comprises a member having a curved surface which protects a region of curvature of the display surface of the second display panel, in combination with the remaining features recited in the claim. 
The prior art of Kim (US 2007/0139606 A1 of record) discloses first and second display panels, where the second display panel comprises a first region overlapping with the first display panel and a second region not overlapping with the first display panel (Kim, Figure 5). However, Kim fails to disclose an instance where the display surface of the second display panel is folded, and the first region and the second region overlap with one another. Further, there would be no proper motivation to modify the second display panel as disclosed by Kim to have the display surface of the second display panel folded. Accordingly, Kim also fails to disclose a curved member protecting a folded portion of the second display panel. The prior art of Yang (US 2014/0285992 A1 of record) discloses a concept of folding a display surface of the second display panel such that a first region overlaps with a second region. However, Yang fails to disclose that a curved member that protects the folded region of the display surface of the second display panel. There is also no motivation to combine the teachings of Yang with the disclosure of Kim. 
Therefore, Claims 1-3 are allowed. Claims 4-20 are allowed by virtue of their dependence on the allowed claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871